Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/6/2022 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “poly(poly(ethyl glycol) dimethacrylate” is not a known compound, nor is the compound described in the application in such a way to convey to the artisan that the artisan had possession of this compound at the time of the invention.  As “poly(poly(ethyl glycol) dimethacrylate” is not a known compound, nor is it described in the application, the application provides insufficient written description for this compound.  If it applicant’s intention that poly(ethyl glycol) is intended to be “poly(ethylene glycol),” the examiner recommends reciting this in its place.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “wherein the lipophilic side chains extend out of the volume of aqueous solution” in claim 1 renders the claim indefinite because this phrase does not make grammatical sense.   It’s unclear what it means for a side chain to  “extend out of the volume of aqueous solution.” To extend out into a volume of aqueous solution makes grammatical sense and is clear, but for a lipophilic side chain to extend out of the volume of aqueous solution is an illogical statement. Further regarding claim 19, the term “poly(poly(ethyl glycol) dimethacrylate” is not a known compound.  As term “poly(poly(ethyl glycol) dimethacrylate” is not a known compound, it’s not clear what compound applicant is referring to.  If it applicant’s intention that poly(ethyl glycol) is intended to be “poly(ethylene glycol),” the examiner recommends reciting this in its place.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, 14, and 20-21 rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US 20100292109 A1 toMoradi-Araghi (IDS filed 10/28/2021).  Moradi-Araghi teaches a particle with a diameter of 10 to 200 nanometers (para (0032], 'a composition comprising highly crosslinked expandable polymeric particles having ... average particle size diameter of from about 0.05 to about 10 microns'), comprising a core (para (0012), 'polymeric particles allowing swelling'; para (0015), '... preferably a generally hydrophilic polymer') and lipophilic side chains (para [0012), 'a certain amount of hydrophobic monomer ...'; para [0034), 'preferably lauryl methacrylate or stearyl methacrylate'), wherein the core comprises a volume of aqueous solution (para [0007), 'the particles ... expand by absorbing additional injection fluid, usually water') and a hydrophilic polymer in the volume of aqueous solution (para [0026), 'Representative nonionic monomers that can be used to make the swellable polymeric particles of the invention include acrylamide, ...'), and wherein the lipophilic side chains extend out of the volume of aqueous solution (para (0012], 'the swelled polymers then expose the hydrophobic groups which then associate with each other').  Moradi-Araghi teaches the particle according to claim 1, further characterized in that the hydrophilic polymer comprises poly(ethylene glycol) crosslinked by poly(meth)acrylate nodes (para (0016), 'expandable polymeric particles having labile crosslinkers'; para [0018], 'Preferred labile crosslinkers include water soluble diacrylates such as polyethlene glycol (PEG) 200-1000, especially PEG 200 diacrylate and PEG 400 diacrylate').  The composition comprises water (a pharmaceutically acceptable excipient) (claim 16).   The particles are characterized in characterized in that the lipophilic side chains comprise octadecyl or hexadecyl side chains (para (0034), 'preferably lauryl methacrylate or stearyl methacrylate').  Regarding the limitation “capable of,” the recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moradi-Araghi in view Concalves (Biomacromolecules, 2007; IDS filed 10/28/2021).   The relevant portions of Moradi-Araghi are given above.
Moradi-Aratghi fails to teach characterized in that the lipophilic side chains comprise octadecyl or hexadecyl side chains and wherein the lipophilic side chains are connected to the hydrophilic polymer via a thiolether.
 Goncalves teaches a core comprising hydrophilic polymer in aqueous solution (pg 392 left column para 2, 'Self-assembly in water of a hydrophobically modified dextrin (dexC16) was investigated'), the core being functionalized by lipophilic side chains (pg 393 scheme 1, illustrating the functionalization of the hydrophilic polymer by lipophilic side chains), further characterized in that the lipophilic side chains comprise octadecyl or hexadecyl side chains and are connected to the hydrophilic polymer via a thiolether (as illustrated in pg 393 Scheme 1; pg 392 right column para 2 - pg 393 right column para 2, 'Dextrin-VA was synthesized by transesterification of dextrin with vinyl acrylate (VA) ... Dextrin-VA and 1-hexadecanethiol were added to the reaction mixture in order to obtain different levels of grafting ... The reaction between the thiol moiety and the acrylate group of dextrin-VA is a Michael addition with thiol acting as a nucleophile (Scheme 1)').
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the particle of Moradi-Araghi by using a thiolether linkage as the means of attaching the lipophilic side chain to the hydrophilic polymer core, as taught by Goncalve.  The motivaton for this is that Moradi-Araghi is directed to attaching an octadecyl or hexadecyl side chain to an acrylate-functional hydrophilic polymer, and Goncalves teaches that the thiol-ene click reaction (resulting in formation of a thiolether linkage) is a useful synthetic route for attaching an octadecyl or hexadecyl side chain to an acrylate-functional hydrophilic polymer (pg 397 right column para 1, 'The synthesis method is versatile as it allows controlling the degree of substitution with hexadecanethiol and therefore fine-tuning the properties of the materials').
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
September 10, 2022